Exhibit 10.39

3 April 2007

Dale Elliott

305 Weatherford Court

Lake Bluff, IL 60044

Dear Dale,

This letter will serve as an addendum to your February 5th, 2007 letter
regarding the Leadership Sale Incentive (LSI) program. All terms and conditions
of that letter remain in effect.

As outlined in that letter, the LSI award will be tied to the sale of the B&K
business. The award will be earned only upon the closing of the sale of the B&K
business (the “LSI Trigger Event”). You will be eligible to receive your target
award if the business is sold at the $1,200,000,000 price established by the
Company as the “Target Price.”

If a portion of the business is sold independently, prior to the sale of the
entire Global B&K business, the sale price received for that portion will be
added to the proceeds received for the remainder of the business in determining
whether the Target Price has been reached or exceeded.

In the event that less than the entire Global B&K business is sold, the
Management Development & Compensation Committee of the Board of Directors (“the
MDC”) will determine whether any award is payable.

Regards,

 

LOGO [g72838sig1039.jpg] Lawrence B. Costello Senior Vice President, Human
Resources

Dale F. Elliott

Print Name

/s/ Dale F. Elliott

Signature

April 5, 2007

Date